Citation Nr: 1541957	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for hemorrhoids with anal fissure, to include whether referral for extraschedular consideration is warranted. 

2.  Entitlement to a rating in excess of 60 percent for loss of rectal sphincter associated with hemorrhoids with anal fissure, to include whether referral for extraschedular consideration is warranted.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to August 27, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

A detailed procedural history of this case will be helpful to the understanding of the issues before the Board.  In February 2006, the Veteran filed a claim for an increased rating for hemorrhoids and service connection for rectal bleeding and anal fissure.  In a June 2006 rating decision, the RO granted a 10 percent rating for hemorrhoids with anal fissure (also claimed as rectal bleeding).  The Veteran filed a claim for an increased rating in January 2011.  In a May 2011 rating decision, the RO found clear and unmistakable error with the June 2006 rating decision and granted the Veteran a 20 percent rating for hemorrhoids with anal fissure, effective February 28, 2006.  The Veteran filed a notice of disagreement in June 2011.  In a May 2012 rating decision, the Veteran the RO assigned a 30 percent rating for hemorrhoids with anal fissure and loss of rectal sphincter control, status post-surgery, effective December 27, 2010 (the entire appeal period for January 2011 increased rating claim).  The Veteran perfected a timely appeal for consideration before the Board.  In an August 2012 rating decision, the RO assigned a 60 percent rating for hemorrhoids with anal fissure and loss of rectal sphincter control, status post-surgery, effective December 27, 2010.  As a rating higher than 60 percent was available and because the Veteran was presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2014 decision, the Board granted a separate 20 percent rating for hemorrhoids with fissures and denied entitlement to a rating in excess of 60 percent for loss of rectal sphincter control.  The Veteran appealed, and in April 2015, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision and a concurrent order which set aside the Board's March 2014 decision and remanded the case to the Board for further adjudication.  The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board.  Medrana v. Nicholson, 21 Vet. App. 165, 170 (2007).  Since the Board previously found that the Veteran was entitled to a separate 20 percent rating for hemorrhoids with anal fissure, the Veteran is entitled to at least the 20 percent rating previously assigned and the issue before the Board is whether the Veteran is entitled to benefits in excess of the ones currently assigned, including a higher rating and/or an extraschedular consideration.  Therefore, the Board has recharacterized the issues on appeal as reflected in the title page.  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran is unemployable due to the effects of his loss of sphincter control and hemorrhoids.  See February 2015 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has had internal hemorrhoids with anal fissures.

2.  Prior to May 31, 2012, the Veteran's loss of rectal sphincter control, status post-surgery, which has been directly associated with his hemorrhoids with anal fissure, has resulted in extensive leakage and fairly frequent involuntary bowel movements, but not complete loss of sphincter control.

3.  Since May 31, 2012, the Veteran's loss of rectal sphincter control, status post-surgery, which has been directly associated with his hemorrhoids with anal fissure, has resulted in complete lack of sphincter muscle control, constant leakage, involuntary bowel movements which necessitate wearing pads daily, and soiling 99 percent of the time. 

4.  Prior to August 27, 2014, the Veteran was service-connected for loss of rectal sphincter control, rated at 60 percent disabling, prior to May 31, 2012 and 100 percent disabling thereafter; hemorrhoids, rated as 20 percent disabling; sinusitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  His combined rating prior to August 27, 2014 was 80 percent from December 27, 2010 and 100 percent from May 31, 2012.  

5.  Prior to August 27, 2014, the evidence is at least in equipoise that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 20 percent for hemorrhoids with anal fissure have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, DC 7336 (2015).
2.  Prior to May 31, 2012, the criteria for a disability rating in excess of 60 percent for loss of rectal sphincter control associated with hemorrhoids with anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes (DC) 7332- 7336 (2015).

3.  Since May 31, 2012, the criteria for a 100 percent disability rating for loss of rectal sphincter control associated with hemorrhoids with anal fissure have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes (DC) 7332- 7336 (2015).

4.  The criteria for a finding of a TDIU under 38 C.F.R. § 4.16, prior to August 27, 2014, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in January 2011.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded VA examinations in February 2011, May 2012 and April 2015.  The examiners reviewed the case file, examined the Veteran and provided an assessment of the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  The Veteran's VA outpatient treatment records and private treatment records have been associated with the Veteran's virtual claims folder. The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Hemorrhoids with Anal Fissure and Loss of Rectal Sphincter Control, Status Post Surgery

Mild or moderate internal or external hemorrhoids are assigned a noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.

In the May 2011 rating decision, the RO granted a 20 percent evaluation for hemorrhoids with anal fissures, effective February 26, 2006, based on medical evidence which indicated that the Veteran had hemorrhoids with fissures.  There is evidence that the Veteran still suffers from internal and external hemorrhoids.  Therefore, the Veteran is still entitled to the 20 percent rating for hemorrhoid with anal fissures - which is the maximum rating for hemorrhoids.  

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum and anus.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7336 (2015).  The evidence of record indicates that the Veteran suffers from impairment of sphincter control, which has been specifically associated with the hemorrhoids.  Indeed, the RO has granted a single 60 percent disability rating based on the loss of sphincter control associated with the Veteran's hemorrhoids.  Although 38 C.F.R. § 4.114 stipulates that ratings under certain diagnostic codes pertaining to the digestive system will not be combined with each other, Diagnostic Codes 7332 and 7336 are not included.  The Board expressly finds that the Veteran's hemorrhoids and the loss of sphincter control are separate and distinct manifestations of the same disability, without overlapping symptomatology.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Veteran is entitled to separate evaluations for these manifestations.  

The Veteran's loss of sphincter control is currently evaluated as 60 percent disabling.  Diagnostic Code 7332 provides a 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under Diagnostic Code 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Private treatment records from Dr. J.J. reveal that in November 2010, the Veteran complained of anal burning and bleeding and pain with hard bowel movements.  He reported "strictly internal" hemorrhoids and denied feeling hemorrhoids protruding outside of his anus.  The specialist recommended a colonoscopy.  

The Veteran underwent a colonoscopy with biopsy at the Davis Hospital and Medical Center in December 2010.  Dr. J.J. found that the Veteran had a chronic anal fissure with sphincter hypertonicity.  He found no significant hemorrhoid disease.  No significant internal hemorrhoids were seen.  The Veteran was scheduled for an anal sphincterotomy.  Later in December 2010, the Veteran underwent a lateral internal sphincterotomy.  Dr. J.J. found that the Veteran had a chronic posterior midline anal fissure along with chronic inflammation of the perianal skin from chronic moisture.  He noted internal sphincter hypertonicity and tightened skin from his hemorrhoidectomy.  He also noted that the Veteran had a dimpled area in the perianal area, which the Veteran reported was difficult to clean after a bowel movement.  

The Veteran was afforded a VA examination in February 2011 where he reported anal itching, pain, leakage of stool less than one third of the day in moderate amounts and frequent hemorrhoids.  He denied the use of pad, diarrhea, tenesmus, swelling and perianal discharge.  He reported a hospitalization for his hemorrhoids in December 2010 and the use of Preparation H for symptoms itching and burning.  Functional impairment included the inability to lift or sit for long periods.  On examination, the examiner noted no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  The Veteran's anal reflexes were normal and there was evidence of internal scarring on the anal walls.  External hemorrhoids were present, which were not reducible.  The size of the hemorrhoids were small and no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence, with excessive redundant tissue.  No rectal fistula was observed.  The examiner diagnosed the Veteran with hemorrhoid with anal fissure status post sphincterotomy.  He noted that the Veteran's disability did not affect his usual occupation, but the Veteran's painful bowl movements affected his daily activities.  

June 2011 private treatment records from Kaysville Family Medicine indicate that the Veteran reported the use of pads for two weeks following his December 2010 surgery.  He reported regular leakage up to a third of the day with occasional stool stains in his pants.  He denied full uncontrolled bowel movements, but some degree of fecal leakage nearly 6 times a day, including while in bed.  The physician recommended the use of pads on a regular basis due to the fecal leakage.  

At a March 2012 VA outpatient visit, the Veteran reported continued rectal discomfort and daily rectal drainage of blood tinged stool and fluid since his December 2010 surgery.  

The Veteran was afforded another VA examination in May 2012, where he reported itching, burning and fecal incontinence since his December 2010 surgery.  He reported the daily use of pads which he changes twice a day while at work.  He reported that he cannot lift over 40 pounds at his job due to his fecal incontinence problems.  He also stated that he leaves work to go home 2 times week to change his clothes due to fecal incontinence, which causes bright red blood on an average of 2 to 3 times per week.  He also reported that his treatment plan included taking continuous medication for his condition, colase stool softener.  On examination, the examiner noted the presence of mild internal and external hemorrhoids.   The internal hemorrhoids were palpated with no evidence of persistent bleeding.  The sphincter tone was checked and had a fair tone.  She also noted that the Veteran suffered from impairment of rectal sphincter control which causes: (1) the use of pads for leakage; (2) constant slight leakage; (3) occasional moderate leakage, but not complete loss of sphincter control.  The examiner noted that the Veteran's condition impacts his ability to work due to the constant changing of his pads and the need to go home to change his clothes 2 times per week.  

In the Veteran's May 2012 (May 31, 2012) VA Form 9, after his May 2012 VA examination, he stated that he had "complete lack of sphincter muscle control, constant leakage, involuntary bowel movements which necessitate[] wearing pads 24/7," and attached a medical treatment report which he stated was from Dr. Foley.  The attached document was not on letterhead and was signed "CFR/kb."  The document was dated May 2012 and states that the Veteran's hemorrhoids symptoms became worse after his December 2010 surgery.  It further states that the Veteran had incontinence of formed stools with minimal warning, which happens on a regular basis.  It states that the Veteran suffers from anal incontinence due to anal sphincter muscle injury and the next course of action is for the Veteran to undergo anal sphincter repair on an outpatient basis.  

A July 2013 private treatment record from Central Utah Clinic indicates that the Veteran is "doing about the same and is having accidents every day" and is soiling about 99 percent of the time.  The Veteran reported having to shower in order to get properly cleaned up and bowel movements 2 to 3 times per day with no pain or bleeding.  

Most recently, the Veteran was afforded a VA examination in April 2015, where the Veteran reported that he has ongoing fecal incontinence problems which he had treated in 2013 with an InterStem.  He reported that there was improvement for about 2 weeks and then his incontinence continued.  He reported having had several adjustments to the Interstem and stated that has 2 to 4 incontinence stools daily versus previous 4 to 5 incontinence stools.  He reported that he has weekly bright red blood in stools and wears a pad 24 hours daily due to fecal incontinence.  He denied taking continuous medication for his disability.  

On examination, the examiner noted that the Veteran has leakage which necessitates wearing of a pad; constant slight leakage; occasional involuntary bowel movements and fairly frequent involuntary bowel movements related to his rectal sphincter control and occasional itching and scant red blood around his rectal area related to pruritus ani.  A digital rectal examination revealed mild excoriation of the skin, posteriorly; good tone, but not very good function; no fissures and no internal or external hemorrhoids.  The examiner noted scars related to the Veteran's disability.  The examiner opined that the Veteran's disability impacted his ability to work.  

Based on the foregoing, the Board finds that prior to May 31, 2012, the Veteran's rectal sphincter control symptoms more closely resembled the criteria for a 60 percent rating.  The Veteran suffered from extensive leakage and fairly frequent involuntary bowel movements, but not soiling "99 percent of the time."  The Board finds the Veteran's private treatment records and VA examinations in February 2011 and May 2012 to be probative in value.  In that regard, the private and VA medical professionals acknowledged the Veteran's reports of symptoms, examined the Veteran's affected areas and provided a detailed assessment of the severity, including any resulting functional impairment.  None of the private or VA reports indicated complete loss of sphincter control.  In addition, the Board credits the Veteran's own statements in June 2011 where he denied full uncontrolled bowel movements.  The Veteran is competent to report whether or not he experiences uncontrolled bowel movements.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further finds the Veteran's denial of full uncontrolled bowel to be credible.  He provided the information to his treating doctor in furtherance of treatment and therefore was likely to provide accurate information.   

In order for the Veteran to be entitled to a 100 percent rating, there must be objective evidence of complete loss of sphincter control.  Although "complete loss of sphincter control" is not defined in the regulation, the Board must consider the plain language of the regulation and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, complete is defined as total or absolute.  Complete Definition, Merriam-Webster.com, http://www.merriam-webster.com/dictionary/complete (last visited Mar. 25, 2014).  Considering this definition, the Board finds that the Veteran's disability did not reflect the level of severity required for complete loss of sphincter control prior to May 2012.  The evidence indicates that the Veteran complained of frequent leakage and bowel movements.  However, despite the urgency and leakage, the objective evidence clearly demonstrates that the Veteran retains some degree of sphincter control.  See February 2011 and May 2012 VA examinations.  Specifically, the Veteran has always retained sensation, had normal anal reflexes and fair rectal tonus.  Id.  Therefore, the Board finds that prior to May 31, 2012, the Veteran is not entitled to a rating in excess of 60 percent. 

Since May 31, 2012, the evidence reveals that the Veteran's symptoms worsened and more closely resembled the criteria for a 100 percent rating.  In that regard, the Board credits the Veteran's May 2012 VA Form 9 where he states that he has "complete lack of sphincter muscle control, constant leakage, involuntary bowel movements which necessitate[] wearing pads 24/7."  As stated above, the Veteran is competent to report the frequency in which he has bowel movements and his inability to control them.  It appears the Veteran previously wore pads; however, the "incontinence of formed stools with minimal warning," as reported in the attached documentation to the VA Form 9, appears to be an increase in severity of his symptoms.  Additionally, the June 2013 private treatment records indicate that the Veteran is "soiling about 99 percent of the time," which more closely resembles evidence of total loss of sphincter.  

The Board notes that the April 2015 VA examiner diagnosed pruritus ani.  However, the Veteran is not entitled to any additional compensation under any additional diagnostic codes, as Diagnostic Code 7337 for pruritis ani directs the VA to rate it under the underlying condition - which is the Veteran's hemorrhoids and loss of sphincter control.  

In sum, the Board finds that staged ratings are appropriate.  The Veteran's signs and symptoms reflect a 60 percent rating for loss rectal sphincter control prior to May 31, 2012 and a 100 percent thereafter.  The Veteran is in receipt of the maximum rating -20 percent - for hemorrhoids; therefore, a higher schedular rating is not warranted at any point covered by this claim.  The preponderance of the evidence is against assigning schedular ratings higher than those already assigned.
IV.  Extraschedular Consideration  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected connected hemorrhoids with anal fissure and loss rectal sphincter control, status post-surgery are inadequate.  In that regard, the Veteran experiences extensive leakage, fairly frequent to constant involuntary bowel movements which require the use of pads, anal burning and bleeding and pain with hard bowel movements.  These symptoms require the Veteran to frequently change his pads and sometimes even require a shower to clean up residuals from bowel movements.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule and does therefore not meet Thun step one.  In that regard, the hemorrhoid diagnostic code accounts for the size, bleeding, and fissure symptomatology, while the impairment of rectum and anus code accounts for healed to unhealed rectum and resulting lack of control over bowel movements.  Although there is evidence that the Veteran's symptoms (which cause the Veteran to leave work twice per week to change his clothes) may interfere with employment (Thun step 3), there must be proof of all three "steps," or rather, "elements" in order to meet referral for extraschedular.  As there the Veteran's symptoms are contemplated by the rating schedule, the Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

On the Veteran's May 2013 VA examination, the Veteran reported the continuous use of colase stool softener to treat his condition.  The Court asked the Board to consider the effect of the Veteran's continuous medication on his overall disability picture.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (effects of veteran's medications were among factors that "could have led the Director of VA's Compensation and Pension Service to consider" extraschedular evaluation).  In Fisher, the Veteran was service-connected for a heart disability and required high doses of medication to control his blood pressure.  His doctors recommended that due to his high doses of medication that the Veteran not work near machinery, above ground or change positions quickly.  Here, there is no evidence that the Veteran's continuous use of stool softeners qualifies as an "exceptional or unusual" factor which would warrant referral.  Unlike the Veteran in Fisher, the Veteran's doctors did not order any special instructions or restrictions due to the Veteran's medication.  Likewise, the Veteran has not reported any side effects as a result of the medication.  Lastly, as of his recent April 2015 VA examination, the Veteran denied the use of continuous medication.  

The Veteran also reported that he experiences harsh burning pain and pain that sometimes lasts for hours after a bowel movement, which can make it difficult to sit for long periods of time.  Diagnostic Code 7336 provides for various levels of hemorrhoidal symptoms ranging from mild or moderate to thrombotic to persistent bleeding with fissures.  The Veteran is in receipt of the highest rating under this code which encompasses all the symptoms listed in the lower rating criteria.  A thrombosed hemorrhoid can cause pain and burning following a bowel movement.  A thrombosed hemorrhoid is a painful swelling in the anal tissues caused by a clot or thrombus in one of more of the small veins in the anal skin.  See University of Michigan Hospital and Health Centers, http://www.med.umich.edu/1libr/Surgery/GenSurgery/ThombosedHem.pdf 
last visited September 22, 2015.  As Diagnostic Code 7336 contemplates the Veteran's symptoms of burning pain, especially after a bowel movement, referral for extraschedular consideration is not warranted.  
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's hemorrhoids and anal fissures are currently compensated, contemplated and captured under two different diagnostic codes.  Both codes capture the Veteran's combined symptoms and resulting functional impairment.  The Veteran's symptoms for both disabilities have been reported and discussed together throughout the history of the appeal, and the Board has considered the combined symptoms in its analysis.  

V.  Total Disability Rating

In a June 2015 rating decision, the RO granted entitlement to a TDIU, effective August 27, 2104, the date which they received his incomplete fully developed claim.  However, as there is evidence that the Veteran was unemployable due to the service-connected disability on appeal before the Board for an increased rating claim, the issue of entitlement to a TDIU, prior to August 27, 2014, is before the Board on appeal.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Prior to August 27, 2014, the Veteran was service-connected for loss of rectal sphincter control, rated at 60 percent disabling, prior to May 31, 2012 and 100 percent disabling thereafter; hemorrhoids, rated as 20 percent disabling; sinusitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  His combined rating prior to August 2014 was 80 percent from December 27, 2010 and 100 percent from May 31, 2012.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

On the Veteran's February 2015 VA Form 21-8940, he indicated that he previously worked as an industrial specialist at Aerojet from April 2009 to July 2013.  His highest level of education was high school with specialized training in industrial quality assurance.  He reported that he last worked on July 22, 2013 due to his hemorrhoids with anal fissure and loss of sphincter control.  In a May 2015 VA Form 21-4192, Request for Employment Information, the Veteran reported that Aerojet "closed the facility in May 2015" and received no forwarding information, payout or pension from them.  

As mentioned above, there is evidence that the Veteran's disability interferes with his ability to work.  In that regard, while the Veteran was working, he frequently had to leave work to clean up after accidents due to his frequent uncontrolled bowel movements.  His symptoms have since increased and he now experiences full uncontrolled bowel movements.  He was unable to lift over 40 pounds or stand for long periods of time.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disability, the Board finds that it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment.  The Veteran has limited education and has a skill in a profession which aggravates his symptoms.  The Board finds that there are no jobs that the Veteran would be able to secure or maintain based on these circumstances during the period of time covered by this claim.  

In considering the evidence of record, the Board finds that the evidence of record for and against the claim are in relative equipoise.  When the totality of the evidence supports the Appellant's claim or is in relative equipoise, the Appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a) prior to August 27, 2014.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disability, the Veteran is unable to obtain or retain substantially gainful employment.















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for hemorrhoids with anal fissure, to include whether referral for extraschedular consideration is warranted, is denied. 

Entitlement to a rating in excess of 60 percent for loss of rectal sphincter associated with hemorrhoids with anal fissure, to include whether referral for extraschedular consideration is warranted, prior to May 31, 2012, is denied.

Entitlement to a 100 percent rating for loss of rectal sphincter associated with hemorrhoids with anal fissure, since May 31, 2012, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU, prior to August 27, 2014, is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


